Citation Nr: 1535669	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  12-17 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than July 31, 2009 for the award of a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to an effective date earlier than July 31, 2009 for the award of service connection for opiate-induced mood and pain disorder. 

3.  Entitlement to an effective date earlier than August 13, 2010 for the award of a 70 percent rating for opiate-induced mood and pain disorder.

4. Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the cervical spine, C5-6 and C6-7, with radiculopathy.

5.  Entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome with degenerative changes of the right knee.

6.  Entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome with degenerative changes of the left knee.

7.  Entitlement to a disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with lower esophageal ulceration and functional bowel syndrome.

8.  Entitlement to a disability rating in excess of 10 percent for tension headaches.

9.  Entitlement to a compensable disability rating for hypertension.


REPRESENTATION

Appellant represented by:	Robert Friedman, Attorney at Law


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to November 1999.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from July 2008, February 2009, January 2010, and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, Anchorage Alaska, Salt Lake City, Utah, and Ft. Harrison, Montana, respectively.  The RO in Nashville, Tennessee has current jurisdiction.

With regard to the claim for an effective date earlier than July 31, 2009 for the award of service connection for opiate-induced mood and pain disorder, in November 2010 the Veteran submitted a timely NOD in response to a January 2010 rating decision that awarded service connection for the disorder.  VBMS Entries January 15, 2010 & November 19, 2010.  However, the Agency of Original Jurisdiction (AOJ) did not issue a Statement of the Case (SOC) on the claim, and it must be remanded to the AOJ for this development.  38 C.F.R. §19.9(c) (2015); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995). 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of the electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Additional development of the claims is required and the matter is REMANDED for the following action:

1. Advise the Veteran through counsel that she may submit any further evidence showing the severity of her cervical spine disorder; right knee disorder; left knee disorder; and gastrointestinal/bowel disorder. Provide authorizations for the release of any further information noted by the Veteran and obtain any evidence cited in accordance with the duty to assist procedures. 


2.  Obtain from the Social Security Administration (SSA) a copy of any decision regarding the Veteran's claim for disability benefits pertinent to the claim on appeal, as well as copies of all medical records underlying those determinations.  (On VA examination in 2011, the Veteran reported that she receives SSA disability benefits, VBMS Entry January 28, 2011, p. 42/48). 

3. In accordance with the Veteran's hearing request on her June 2015 VA Form 9 filed on the claim for 
entitlement to an effective date earlier than August 13, 2010 for the award of a 70 percent rating for opiate-induced mood and pain disorder, schedule her for a local hearing at the AOJ with a Decision Review Officer at the earliest opportunity.   Notify the Veteran of the date, time and location of the hearing.   

4.  Issue the Veteran a SOC on the issue of entitlement to an effective date earlier than July 31, 2009 for the award of service connection for opiate-induced mood and pain disorder.  The Veteran must be advised that for the Board to have jurisdiction in this matter, she must file a timely substantive appeal responding to the SOC.  Should the Veteran submit a timely substantive appeal, the matter must be returned to the Board for appellate review.

5.  After all available records have been associated with the claims file/e-folder, the RO must then arrange for the Veteran to undergo a VA examination to address the severity and complications of the following service-connected disabilities:

a.  degenerative disc disease of the cervical spine, 
     C5-6 and C6-7, with radiculopathy
b.  patellofemoral syndrome with degenerative 
     changes of the right knee
c.  patellofemoral syndrome with degenerative 
     changes of the left knee
d.  GERD with lower esophageal ulceration and 
     functional bowel syndrome
e.  tension headaches
f.  hypertension

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.
 
* As for degenerative disc disease of the cervical spine C5-6 and C6-7 with radiculopathy, the examiner must specify the frequency and duration of incapacitating episodes (periods of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.) The examiner must also identify all neurological impairments associated with the Veteran's service-connected cervical spine disorder.  For any identified impairment, the examiner must specify the nerve affected and provide an assessment of the severity of each such manifestation (as mild, moderate, moderately severe, or severe).  

* As for tension headaches, the examiner must state whether the symptoms include, (a) characteristic prostrating attacks occurring on average once a month over the last several months, or (b) very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

* As for hypertension, the examiner must state whether the hypertension is manifested by diastolic pressure predominantly greater than 100, 110, 120, or 130, systolic pressure predominantly greater than 160 or 200,  and whether continuous medication for control is required.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

6.  Review the developed medical evidence and ENSURE THAT IT ADDRESSES ALL APPLICABLE RATING CRITERIA FOR THE DISORDERS AT ISSUE. Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran and her representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




